Citation Nr: 0722112	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-34 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  His death occurred in October 1948.  The 
appellant in this matter is the veteran's widow.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, through the VA's 
Appeals Management Center in Washington, DC.  The purpose of 
such remand was to permit the AMC to conduct specified 
procedural and evidentiary development actions.  Following 
the AMC's attempts to complete the requested actions, the 
case has been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant contends, in effect, that the veteran's death 
was the result of mental unsoundness that originated in or as 
a result of his World War II service in the South Pacific, 
and, specifically, Okinawa.  To date, consideration has not 
been afforded the provisions of 38 C.F.R. § 3.302 as to 
entitlement to service connection for mental unsoundness in 
suicide, there having been no citation or mention of such in 
any decisional document prepared by VA to date.  

On remand, the AMC was, among other things, directed to 
determine whether the veteran engaged in combat with the 
enemy, but no such determination is shown to have been 
undertaken.  Service personnel records were requested from 
the National Personnel Records Center, but none were found to 
be available; yet, the AMC did not enter a formal 
determination as to the unavailability of such records, 
pursuant to 38 C.F.R. § 3.159(c)(2) (2006).  Moreover, combat 
determination sought by the Board was not predicated on 
obtaining any additional service personnel records.  Further 
actions are thus indicated in order to ensure compliance with 
the Board's prior remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

In its December 2005 remand, the Board asked that it be 
determined whether VA found the appellant entitled to 
dependency and indemnity compensation (DIC) or death pension 
following the veteran's death in October 1948.  The AMC in 
its supplemental statement of the case of May 2007 found that 
there was no evidence within the record that a previous claim 
for benefits was granted or even filed subsequent to the 
veteran's death.  However, it is clear that a claim for DIC 
was submitted in April 2001 and there are indications within 
the record that the veteran's claims folder may have been 
rebuilt at some earlier point and, also, that the veteran's 
claims folder had in fact been sent to a Federal records 
repository in April 1986, which would indicate that a claim 
for VA benefits of some kind was filed at a point earlier 
than the claim which underlies the current appeal.  Further 
clarification of these points must therefore be obtained.   

As indicated previously and reiterated anew, the appellant 
indicates that she and individuals with whom the veteran 
served in the Navy were deposed following the veteran's death 
and that she was thereafter awarded a lump sum benefit 
totaling $2000 and benefits were also provided to the 
veteran's children until their 18th birthdays.  It must be 
ascertained whether a VA field examination of the appellant 
and others was undertaken at any point subsequent to the 
veteran's untimely death and whether a report of any such 
examination still exists, such that it might be obtained for 
the Board's review.  The possibility exists, too, that the 
benefits to which the appellant refers were in fact Social 
Security benefits and not VA benefits, and, if so, the 
evidence and information utilized by the Social Security 
Administration (SSA) in determining the entitlement to such 
benefits would be of great assistance to the Board as to the 
existence of any mental unsoundness shortly after service, 
which may have ultimately led to the veteran's suicide.   
Further efforts to obtain any report of a VA field 
examination and to contact the SSA and obtain any available 
records are thus in order.  





On the basis of the foregoing, this matter is REMANDED for 
the following actions:

1.  Ascertain whether the current claims 
folder is a rebuilt folder, and if so, on 
what date the rebuilt folder was created.  

2.  As evidence on file indicates that 
the claims folder was transferred to a 
records repository in April 1986, it must 
be ascertained on what basis that 
transfer was made and for what reason was 
the claims folder then in existence 
created?  

3.  Ascertain whether a VA field 
examination involving the appellant 
and/or others, such as fellow servicemen 
of the veteran, was undertaken in the 
years immediately following the veteran's 
death, and, if so, a copy of such 
examination report, if available, must be 
associated with the other evidence on 
file.  

4.  Ascertain from the SSA whether that 
agency found the appellant and the 
veteran's dependent children entitled to 
SSA benefits under the veteran's social 
security number in the years immediately 
following the veteran's death, and if so, 
all records utilized or development by 
the SSA during the course of determining 
entitlement to such benefits, including 
any deposition of the appellant or 
others, must be obtained for association 
with the claims folder.  

5.  Obtain a legible copy of the 
veteran's service separation document 
from the applicable service department 
and/or the NPRC, for inclusion in the 
claims folder.  

6.  Prepare a formal determination, 
pursuant to 38 C.F.R. § 3.159(c) and (e), 
as to the unavailability of the veteran's 
service personnel records and other 
Federal records compiled at a service 
department facility postservice, as well 
as any and all non-Federal records that 
could not be obtained.  

7.  Prepare a formal determination as to 
whether the veteran engaged in combat 
with the enemy during his period of 
military service, based on all available 
evidence, including that provided by the 
appellant.  

8.  Thereafter, if and only if it is 
determined that the veteran had combat 
duty and/or additional relevant medical 
records or other evidence are obtained 
that suggesting that the veteran had a 
psychiatric disorder in or due to 
service, the AMC/RO should obtain a 
professional opinion from a VA 
psychiatrist.  After a review of the 
relevant evidence in the claims file, the 
psychiatrist should be asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's suicide was linked to his 
service or mental unsoundness therein.

The psychiatrist should be advised that 
"as likely as not" or "more likely than 
not" supports the contended causal 
relationship between the veteran's 
suicide and service, whereas "less likely 
than not" weighs against the claim. 

9.  Lastly, readjudicate the appellant's 
claim for entitlement to service 
connection for the cause of the veteran's 
death based on all evidence on file and 
all governing legal authority, including 
38 C.F.R. §§ 3.302, 3.312.  If the 
benefit sought on appeal continues to be 
denied, the appellant is to be furnished 
an SSOC as to all evidence considered and 
all relevant legal authority for the 
continued denial of entitlement.  The 
appellant must then be afforded a 
reasonable period in which to reply.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

